Citation Nr: 1137234	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  04-28 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to October 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January  2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.

The Veteran was afforded a Travel Board hearing in September 2005.  A transcript is of record.  

In October 2005, the Board remanded the claim on appeal because it was inextricably intertwined with issues that could potentially impact its outcome, which were subsequently adjudicated.  In December 2007, the Board remanded the claim to afford the Veteran a VA opinion, which was conducted in August 2008.  That examination was, however, considered inadequate such that the Veteran's claim was again remanded in January 2009 for the purpose of obtaining an additional VA examination and opinion, which was conducted in May 2009.  Most recently, the claim was remanded in February 2010 for referral to the Director of Compensation and Pension (C&P) for an opinion regarding employability due to service-connected disabilities, which opinion was received in July 2010.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remands with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).

Additional pertinent evidence was submitted in July 2011.  The Board may consider this newly received evidence in the first instance because in August 2011 a waiver of review by the RO, the agency of original jurisdiction was received in regards to the newly received evidence.  See 38 C.F.R. § 20.1304 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  The Veteran is service connected for lumbar spondylosis with radiculopathy, rated as 20 percent disabling; post-operative residuals, removal of left medial meniscus with degenerative joint disease, rated as 10 percent disabling; left knee instability, rated as 10 percent disabling; right knee osteoarthritis, rated as 10 percent disabling; scars of the left upper eyelid, rated as noncompensable; and scars of the left sacroiliac region, also rated as noncompensable-for a combined rating of 40 percent.  The Veteran does not meet the percentage criteria for TDIU.

3.  The evidence demonstrates that the Veteran's service connected disabilities when considered in light of his educational and occupational background are of such severity as to preclude him from obtaining or maintaining any form of substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU on an extraschedular basis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16(b), 4.19, 4.25 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 U.S.C.A. §§ 3.340, 4.16(a).  If there is only one such disability, however, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

The Veteran completed his education only through the eighth grade, and a report card shows some ninth grade coursework.  His primary work experience was operating his family-owned dry cleaning business.  Specifically, he has explained that dry cleaning was the only trade that he knew, because he learned the business from his father beginning at age 12.  He stated, however, that he was no longer able to stand at the press machine, and had difficulty getting in and out of the delivery truck, carrying the clothing, and bending or squatting to take measurements due to his disabilities.  He has not been employed since 1980.  

The Veteran maintains that he is unable to work due to his service-connected disabilities.  His service connected disabilities are lumbar spondylosis with radiculopathy, rated as 20 percent disabling; post-operative residuals, removal of left medial meniscus with degenerative joint disease, rated as 10 percent disabling; left knee instability, rated as 10 percent disabling; right knee osteoarthritis, rated as 10 percent disabling; scars of the left upper eyelid, rated as noncompensable; and scars of the left sacroiliac region, also rated as noncompensable.  His combined evaluation is 40 percent disabling.  See 38 C.F.R. § 4.25 (2010).  Therefore, the Veteran does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU. 

Where the percentage requirements of 38 C.F.R. § 4.16(a) are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (2010).  In such cases, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service connected conditions and advancing age, that would justify a TDIU.  38 C.F.R. § 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). 

Once the Director of C&P declines to assign an extraschedular TDIU rating, as here, the issue of extraschedular rating under 38 C.F.R. § 4.16(b) is before the Board on the merits.  Specifically, the Court has held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C&P determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-28 (2009); see also Floyd, 9 Vet. App. at 96-97 (stating that once the Board properly refers an extraschedular rating issue to the Director of C&P for review, the Veteran may "continue[ ] to appeal the extraschedular rating aspect of this claim").  Although Anderson and Floyd specifically considered application of an extraschedular rating under 38 C.F.R. § 3.321(b), the holdings are equally applicable to consideration of an extraschedular TDIU rating, as that regulation contains a similar requirement for referral. 

The Veteran has multiple non-service connected disorders to include right eye cataract, bilateral hearing loss, gallbladder disease and gallstones, varicose veins, hypertension, and residuals of a left ankle fracture; however, these are not for consideration in determining his eligibility for TDIU benefits.  

By way of background, the Veteran has collected social security benefits since 1987, for the period of eligibility beginning in 1983.  In March 1980, William Donaldson, M.D. wrote that the Veteran was unable to be employed in any gainful occupation; however, such letter referenced both his service-connected knee disabilities, as well as his non-service connected ankle problems.  His symptoms were noted to be related to difficulty with steps, standing, and walking, such that he was unable to perform his duties as a dry cleaner.  In June 1980, John Nicholas, M.D. opined that because of pain and loss of cartilage in the Veteran's knees, the Veteran was totally disabled from gainful employment at that time.  A March 1982 letter from a service representative indicated the Veteran contacted Disabled American Veterans requesting assistance in seeking employment, but the representative believed the Veteran was unable to engage in any type of sedentary employment.  The representative referenced the Veteran's age as well as his skill, education and disability.  In April 1984, and again in July 1987 Charles S. Stone, M.D. determined that the Veteran was precluded from walking to a job, standing and otherwise earning a living due to his knees; however, the doctor also considered the left ankle to further contribute to the Veteran's disability.  A March 1986 letter from Dr. Nicholas again discussed the Veteran's pain on walking or standing, and that his occupation required long hours all day, such that due to his pain he was unable to perform gainful activity; however, the letter also referenced the Veteran's fractured left ankle.  

Following his May 2003 claim for TDIU, the Veteran was afforded a VA examination in August 2003.  The examiner opined that the Veteran's left knee pain would prohibit employment that required prolonged standing or walking, or repetitive bending, stooping, or kneeling.  The examiner did not comment regarding sedentary employment.  

A February 2003 private treatment note from Renaissance Orthopedics discussed the Veteran's bilateral knee problems, including his difficulty climbing steps and hills since 1979 due to his right knee.  A February 2004 correction to the Veteran's social history was made to show the Veteran was a partial owner of a cleaning business, and partially disabled.  

At his September 2005 Board hearing the Veteran discussed having knee and back problems, and that he had stopped working due to related pain.  He indicated that in the dry cleaning business he had pressed clothes, cleaned clothes, and driven the delivery truck.  The Veteran indicated that he had worked since he was twelve years old in the dry cleaning business, and that he had an eighth grade education.  He and his wife discussed the various pain medications, injections, and moist heating pads used to relieve the Veteran's knee pain.  

In August 2008, a VA examiner reviewed the Veteran's claims file and noted that the Veteran was in part an owner of a dry cleaning business, an occupation which he was unable to perform secondary to bilateral knee pain and chronic low back pain.  The examiner determined that, considering the Veteran's service-connected bilateral knee and low back conditions, and scarring of the left upper eyelid, sedentary employment would be appropriate (though physical labor was not).  The examiner, however, did not provide a complex rationale to support his opinion, nor did he discuss any obstacles or challenges the Veteran might face in obtaining employment as requested in the December 2007 remand.  As such, the opinion was considered inadequate.  

An October 2008 letter from Michael J. Rytel, M.D. stated that the Veteran had osteoarthritis of both knees, and underwent a prior patellectomy in the left knee.  It was noted that his condition was progressive, and that it caused pain, swelling, and difficulty with ambulation.  The provider recommended weight loss, and opined that the Veteran would eventually require a total knee arthroplasty.  

Additional private treatment records showed that the Veteran had his knees aspirated, and injected with Kenalog and Lidocaine, and was prescribed Vicodin for the following week.  A February 2009 report noted a history of a left knee patellectomy, bilateral knee arthroscopy, and bilateral knee pain.  Such records showed that the Veteran was diagnosed with near end stage lateral degeneration, left knee, and end stage medial degeneration, right knee.  They indicated that sitting for greater than 30 minutes caused the Veteran knee pain.  

VA treatment note from March 2009 discussed the Veteran's knees, including recent falls due to his knees giving out.  It also indicated the Veteran had a handicapped parking permit due to his knee problems.  

An additional VA examination was afforded the Veteran in May 2009 pursuant to the remand instructions.  At that time, the Veteran reported periodic bilateral knee injections through his private provider, as well as at home application of ice to his knees, and spinal injections though the VA healthcare system.  Although the Veteran reported chronic knee and back pain, he stated that his service-connected scars did not result in any impairment.  He reported that walking a half block produced back pain as great as 8 on a scale to 10, and knee pain to a degree of 10 out of 10.  Standing 5 to 10 minutes caused low back and bilateral knee pain that was a 10 on a scale to 10.  After sitting for a half hour, back pain was not reported; however, bilateral knee pain was a 10 on a scale to 10.  He indicated that ascending or descending steps caused back and knee pain, each at a level 10.  He stated that bending at the waist produced pain in the low back that was also a 10 on a scale to 10, and that cold, damp weather resulted in similar pain in his low back and bilateral knees.  The Veteran indicated that he was unable to squat.  Bilateral knee pain was reported as 10 on a scale to 10, 24 hours a day.  Back pain was reported to flare-up daily to a level of 10, and require him to rest, and use a straight cane.  The Veteran reported having a back brace, as well as knee braces; however, he indicated that they were uncomfortable due to no longer fitting properly.

The Veteran denied stiffness, tenderness, weakness, or instability in his low back.  He did, however, report stiffness, tenderness, weakness, and instability of the bilateral knees.  He stated that both knees gave out easily, and that this had led to 5 or 6 falls in the previous 3 to 4 months.  He indicated that there was warmth and redness in his knees, although not in his back.  Pain, numbness, and tingling radiating down his right posterior leg to his mid-calf were also noted.  He denied similar symptoms in his left leg.  He stated that his back and knee pain made it difficult to get in and out of the shower, and that he used grab bars for support.  He reported difficulty getting dressed, and stated that he was unable to perform house or yard maintenance. 

Regarding employment, the Veteran indicated that he had retired in 1980 from his dry cleaning business, and went on social security disability secondary to his left knee and ankle problems.  The Veteran asserted that he was unable to stand at the press machine, and that at times his knees had given out and he had fallen while standing over the press machine.  He also reported difficulty getting into and out of the delivery truck, difficulty carrying the clothing, and inability to bend or squat in order to take measurements.  The Veteran ambulated with the assistance of a cane.  

Examination of the lumbosacral spine revealed 0 degrees of extension to 60 degrees forward flexion, with pain at 60 degrees and no further range of motion possible.  Extension was from 0 to 10 degrees with pain at 10 and no further range of motion possible.  Right lateral bending was 0 to 20 degrees with pain at 20 and no further range of motion possible, and left lateral bending was from 0 to 10 degrees, with pain at 10 and no further range of motion possible.  Right and left rotation were from 0 to 30 degrees with no pain.  On attempting repetitive motion, the Veteran became very dizzy, and was unable to tolerate repetition.  As such, flexion was negative 30 degrees, extension was negative 20 degrees, and right lateral bending was negative 10 degrees, with left lateral bending negative 20 degrees.  Although muscle spasms were not noted on examination, the Veteran had tenderness with palpation of the lumbar perivertebral muscles.  Strength of the lower extremities against resistance was 4 of 5, with giving away secondary to knee and low back pain.   The examiner was unable to elicit patellar or Achilles tendon reflexes.  The Veteran had a broad-based, waddling, antalgic-type gait, used a straight cane for support, and was unable to walk on his heels, toes or in tandem.  X-rays revealed degenerative changes such as moderate disc space narrowing at L4-L5 and L5-S1, adjacent endplate sclerosis with anterolateral osteophytes at L4-L5, L4-L5 facet arthrosis, and multiple prominent pelvic phleboliths.  

Examination of the right knee revealed 0 degrees of extension to 60 degrees of flexion, with pain at 60 degrees, and no further range of motion possible.  The Veteran had negative 80 degrees of flexion.  There was increased pain, weakness, and decreased endurance with repetitive motion, although no incoordination was evident.  There was tenderness over the patella, slight warmth and effusion.  There were some bony changes or deformities.  For both knees, the Veteran had a negative McMurray's, and anterior/posterior drawer, and ligaments appeared stable.  As for his left knee, he had 0 degrees extension to 110 degrees of flexion, for negative 30 degrees of flexion with pain.  There was limitation of motion due to stiffness, and there was pain with repetitive range of motion, although otherwise no increased weakness, decreased endurance, or incoordination.  There was no left knee tenderness, redness or warmth; however, there was slight effusion.  Greater shoe wear was evident on the left lateral heel.  

The Veteran's service-connected scars were examined, however, the Veteran has not contended that they have interfered in his employment or should otherwise entitle him to a TDIU.  

Following orthopedic and neurological tests, the examiner opined that the Veteran's service-connected back and knee disabilities would cause difficulty in the performance of any industrial or sedentary employment that involved prolonged sitting, prolonged standing, prolonged walking, or working in cold weather conditions.  The examiner's reasoning focused on the Veteran's severe back and knee pain with walking more than half a block, standing more than 10 to 15 minutes, going up or down steps, when bending at the waist or when in cold weather.  The examiner also highlighted the Veteran's bilateral knee pain from sitting.  

In June 2009 VA treatment notes show that the Veteran was very disappointed not to be able to undergo a total knee replacement because of new comorbidities that did not make him a surgical candidate.  The notes showed that he used a Donjoy brace, and was taking Vicodin once a day for a few days to improve his knee pain.  He was again noted to have significant difficulty ascending and descending stairs at his house, and to be prone to falling due to his knee pain.  The Veteran was interested in obtaining a Stair Glider for assistance in his home.

This case was referred to the Director of C&P to consider awarding a TDIU.  The Director of C&P issued a July 2010 review for extra-schedular consideration under 38 C.F.R. § 4.16(b), and noted the Veteran's service-connected disabilities were appropriately evaluated, and that the evidence did not warrant extra-schedular evaluation.  Following review of the May 2009 examination, the Director of C&P concluded that the Veteran's service-connected conditions did not prevent him from engaging in all types of work-related activities.

In August 2010, a March 2010 treatment record from the Jewett Orthopaedic Clinic was received.  The treatment note included a review of the Veteran's medical history regarding his bilateral knee problems, including three arthroscopic surgeries for his right knee, and a left knee patellectomy for severe patellofemoral arthritis.  On examination, the bilateral knees were 10 degrees short of full extension, and flexion was to 110 degrees.  The right knee had crepitus felt underneath the knee cap, and the Veteran did not have a patella on the left side.  X-ray examination revealed bilateral knee severe arthritis with close bone-on-bone changes underneath the compartment.  Impression was of bilateral knee osteoarthritis, and left knee patellectomy.  The Veteran was given an injection to relieve his pain from arthritis, as well as information regarding a total knee replacement if he should decide to proceed with such.  

A June 2011 letter from the Greater Pittsburgh Orthopaedic Associates discussed that the Veteran was treated for many years at that office.  The Veteran had undergone an open reduction internal fixation of his left ankle fracture in March 1979, and been evaluated for degenerative arthritis of both knees.  In March 1980 a doctor from that office had written a letter to the effect that the Veteran had a chronic disability rendering him unsuitable for employment in a gainful occupation.  In September 2010 the Veteran had a right total knee replacement for degenerative arthritis.  In spite of his satisfactory recovery, the Veteran continued to complain of disabling pain in his low back.  It was observed that he had managed degenerative disc disease over many years, including attending a pain clinic for epidural injections.  In view of his multiple problems, the Veteran was considered not suitable for gainful employment in any relevant occupation.  

The evidence of record is mixed with respect to entitlement to an extraschedular rating under 38 C.F.R. § 4.16(b).  The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As always, when reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2010).

As to the favorable evidence in support of an extraschedular evaluation for TDIU, the Veteran contends that his service-connected disabilities rendered him unemployable since 1980.  The Board observes that the Veteran's occupational background was in a family-owned and operated dry cleaning business requiring physical activities, described by the Veteran as bending to take measurements, climbing in and out of the delivery truck, and standing at the press.  In addition, his education is limited to some high school.  The Veteran asserts that he received social security disability benefits for his disabilities, and the social security records show he was awarded social security disability benefits in August 1987 for the period beginning in June 1983 in part for his knee disabilities.  

There are multiple private opinions of record that discuss the Veteran's pain on walking or standing, and unsuitability for gainful employment.  In addition, there are VA opinions that the Veteran is precluded from physical employment, although capable of sedentary employment.  The most recent VA opinion from May 2009 concluded that the Veteran's service-connected back and knee disabilities would cause difficulty in the performance of any industrial or sedentary employment that involved prolonged sitting, prolonged standing, prolonged walking, or working in cold weather conditions.  The Board observes that the examiner referenced time periods of standing 10 to 15 minutes when discussing the Veteran's knee and back pain, such that the use of the term "prolonged" in this context seems to suggest anything greater than 10 to 15 minutes.  

As to the negative evidence against an extraschedular evaluation for TDIU, the opinion of the Director of C&P, failed to discuss the private evidence of record which shows that the Veteran was not suitable for gainful employment due to his service-connected disabilities.  In addition, the opinion fails to take into account the Veteran's limited educational background.  For the reasons given above, the Board must find that the opinion has very little probative value, in light of its failure to address evidence favorable to the Veteran and its conclusory statements unsupported by rationale.  

Although the most recent VA opinions suggested the Veteran was incapable of physical employment that would require prolonged sitting, standing, walking, or working in cold weather, as noted by the Veteran's representative, the examiner did not specifically state whether the Veteran was unable to procure and follow any type of employment.  The Board is hard pressed to imagine such a position exists and that if it did, it would provide a substantially gainful income.  This is especially so, where the Veteran's occupational background was limited to one very specific area, the dry cleaning business, and his educational background was limited to high school.  These factors, in combination with the physical difficulties from his service-connected disabilities, in particular his back and knee problems, suggest that the Veteran is precluded from obtaining or maintaining gainful employment.  

As such, in light of the medical and lay evidence recognizing the Veteran's limitations in light of his service-connected disabilities, as well as his educational and occupational background, there is at least an equipoise of the evidence.  Consequently, reasonable doubt is resolved in favor of the Veteran, such that he is entitled to TDIU benefits.  


ORDER

Entitlement to TDIU is granted on an extraschedular basis, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


